FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  November 1, 2010
                                 TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                        No. 10-3196
                                               (D.C. Nos. 2:10-CV-02203-JWL and
 MICHAEL L. RIGGS,                                    2:07-CR-20095-JWL)
                                                            (D. Kan.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      Michael Riggs pleaded guilty to possession of a firearm by a felon, 18

U.S.C. § 922(g)(1), and was sentenced to 180 months’ imprisonment. This court

affirmed his sentence on direct appeal. United States v. Riggs, 302 F. App’x 805,

813 (10th Cir. 2008). He now seeks a certificate of appealability (“COA”) in

order to challenge the district court’s denial of his motion under 28 U.S.C. § 2255

seeking collateral review of his conviction.




      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Because Mr. Riggs proceeds pro se, we construe his filings liberally. See

Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007). This court has

repeatedly stated, however, that “[s]ection 2255 motions are not available to test

the legality of matters which should have been raised on direct appeal . . . unless

[the petitioner] can show cause excusing his procedural default and actual

prejudice resulting from the errors of which he complains, or can show that a

fundamental miscarriage of justice will occur if his claim is not addressed.”

United States v. Cook, 997 F.2d 1312, 1320 (10th Cir. 1993). As the district court

noted, Mr. Riggs could’ve advanced — but didn’t mention — his current

arguments regarding the constitutionality of 18 U.S.C. § 922(g)(1) on direct

appeal. After all, the cases he seeks to rely on — United States v. Lopez, 514

U.S. 549 (1995), United States v. Morrison, 529 U.S. 598 (2000), and Jones v.

United States, 529 U.S. 848 (2000) — were decided years before he filed his

appeal.

      Mr. Riggs has not shown cause and prejudice to overcome his procedural

default, and refusing to consider his arguments will not effect a fundamental

miscarriage of justice. We have previously considered and rejected similar

attacks on 18 U.S.C. § 922(g)(1) on multiple occasions. See, e.g., United States

v. Urbano, 563 F.3d 1150, 1153-54 (10th Cir. 2009); United States v. Finney, 316

F. App’x 752, 757-58 (10th Cir. 2009) (unpublished); United States v. Dorris, 236

F.3d 582, 584-86 (10th Cir. 2000). Accordingly, and for substantially the same

                                         -2-
reasons given by the district court, we deny Mr. Riggs’s application for a COA.

The appeal is dismissed.


                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -3-